DETAILED ACTION
Applicant has amended claims 1, 10, 18 in the filed amendment on 6/7/2022.
Claims 1-6, 8-20 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-20 have been considered but are moot in new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation " the first tree data structure" and “the first tree”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation " the first tree data structure". There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation " the tree data".  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims 2-6, 8-9, 11-17, 19-20 of claims 1, 10, 18 are rejected under the same reason as discussed in claims 1, 10, 18.



Allowable Subject Matter
Claims 1-6, 8-20 are allowed if 1-6, 8-20 overcome 112 rejection.
None of the prior arts of the record teaches wherein:
a constraint former that forms a set of symbols based on a first tree structure, and a set of constraints based on  the first tree data structure and an intended level of accuracy of encoding, wherein the set of symbols comprises predicates representing root nodes of the first tree structure, functions representing internal nodes of the first tree and constants representing leaf nodes of the first tree and wherein the first tree structure is part of a neural network; a vector encoder that encodes the first tree data structure into a vector based on the set of constraints; an indexer that assigns index values to ones of the set of constraints and to ones of the set of symbols, wherein the vector encoder encodes the first tree data structure into the vector further based on the set of symbols and respectively assigned index values; a vector decoder that decodes the vector into a second tree structure by solving a satisfiability problem based on elements of the vector, wherein the satisfiability problem is generated based on a type of tree of the first data tree structure; and an output component that employs the vector as an input for a machine learning system (claims 1, 10); and 
form, by the processor, a set of symbols based on the tree data and the set of constraints based on the tree data structure and an intended level of accuracy of encoding, wherein the set of symbols comprises predicated representing root nodes of the tree data, functions representing internal nodes of the tree data, and constants representing leaf nodes of the tree data; encode, by the processor, the tree data structure into the vector based on the set of constraints; assign, by the processor, an index value to ones of the set of constraints and ones of the set of symbols, wherein the encoding the tree data structure into the vector is further based on the set of symbols and respectively assigned index values; decode, by the processor, the vector into a second tree structure by solving a satisfiability problem based on elements of the vector, wherein the satisfiability problem is generated based on a type of tree of the first data tree structure; and output, by the processor, the vector to a machine learning system, wherein the machine learning system utilizes the vector as an input (in claim 18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He et al (US 20160150230)











Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/Primary Examiner, Art Unit 2169